DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2021 has been entered.
Status of Claims
Claims 1, 5, 9-11, 14-18, 23, and 24 are currently pending.
Claims 12, 13, 19-22, 25 and 26 are currently withdrawn.  It is noted that claims 25 and 26 contain the status identifier of “previously presented.”  However, due to the fact that claims 25 and 26 are dependent upon withdrawn claims (claims 21 and 22, respectfully), claims 25 and 26 are also considered to be withdrawn.  The examiner respectfully requests the applicant to update the status identifiers of claims 25 and 26 to “Withdrawn” to accurately represent their status and to prevent a notice of non-compliance in a future correspondence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 9, 10, 14-17, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010/033960 (hereinafter “Kincaid”), and further in view of United States Patent Application Publication No. US 2009/0308551 (hereinafter “Kokko”).Regarding claim 1 	Kincaid teaches fibrous materials made from multiple populations of fibers, and compositions (barrier composition) related to preparing such.  In some instances, fiber populations can have different native surfaces, in which at least one of the populations can be surface modified using a polycation, secondary polymers, complementary polymers, and/or other agents (abstract).  Kincaid teaches fibers are considered an entity where the aspect ratio (length being much larger than its cross-sectional dimension (e.g., a diameter or width) can be larger than about 10 (page 5, lines 21-24), which overlaps the claimed range.  It is noted the aforementioned aspect ratio is considered to be a ratio of the fiber’s length to its width or diameter, represented in the following formula: AR (aspect ratio) = L (length) / W (width or diameter).  Kincaid teaches the term microfiber refers to a synthetic or natural fiber having an average cross-sectional width no more than 100 microns (µm) (page 5, lines 25-31), which encompasses the claimed range.  Kincaid also teaches natural fibers are cellulosic microfibers (page 7, line 28 through page 8, line 8), therefore the aforementioned width for the microfibers corresponds to cellulose fibers, thereby meeting the requirement from at least claim 1.  The aforementioned aspect ratio of the microfibers being greater than about 10 and the diameter of those microfibers being no more than 100 microns yields a formula for the number average length of the microfiber ranging from less than 100 microns*(10), which simplifies to the length being less than about 1000 microns or less than about 1 mm, which encompasses the range as claimed in claim 1, establishing a prima facie case of obviousness.  Kincaid also teaches microfibers from prima facie cases of obviousness.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fibrous materials comprising a mixture of cellulose and synthetic fibers of Kincaid with the relative concentration as taught by Kokko motivated by the expectation of successfully practicing the invention of absorbent fibrous sheets.Regarding claims 9 and 10 	As previously mentioned, Kincaid teaches the complementary polymer includes anionic polysaccharides, such as xanthan gum (anionic polysaccharide gum) (page 4, Regarding claim 14 	In addition, Kincaid teaches an embodiment for the fibrous material includes a handsheet or an advanced paper filter (page 18, lines 9-13 and 30-33), which corresponds to a self-supporting film.Regarding claims 15 and 23 	In addition, Kincaid does not explicitly teach a thickness of the paper filter embodiment.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate thickness of the filter using nothing more than routine experimentation to achieve a desired robustness of said paper filter.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claims 16 and 24 	In addition, Kincaid teaches the handsheet is rolled between 2 couch sheets to remove excess water and dried (page 18, lines 13-19).  Kincaid does not explicitly teach the resultant handsheet comprises at most 50 wt% or 20 wt% of water.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of water to be removed from the handsheet from the rolling and drying processes disclosed by Kincaid using nothing Regarding claim 17 	In addition, Kincaid teaches an embodiment for the fibrous material includes an advanced paper filter, where the composition is rolled between 2 couch sheets (applied on a substrate) (page 18, lines 9-13 and 30-33).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kincaid and Kokko, as applied to claim 1, and further in view of WO 2006/065196 (hereinafter “Greenwood”).Regarding claim 5 	The limitations for claim 1 have been set forth above. In addition, Kincaid does not teach the fibrous material including nano- or microparticles. 	Greenwood teaches a barrier composition made of cellulose, polyvinyl alcohol, xanthan gums, and colloidal silica particles (abstract and page 4, lines 13-30). Greenwood teaches the colloidal silica particles size usually ranges from 2 to 200 nm (page 3, lines 24-27), thereby classifying the colloidal silica particles as nanoparticles. Greenwood teaches the addition of the colloidal silica particles helps with liquid, solid, and/or gas transmission through the composition (page 2, lines 25-35 and page 4, line .
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kincaid and Kokko, as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2005/0119391 (hereinafter “Mason”).Regarding claim 5 	The limitations for claim 1 have been set forth above.  In addition, Kincaid does not teach the fibrous material including nano- or microparticles. 	Mason teaches a composition of paper which includes a nanoparticle fraction, and a carrier fraction for detaining the nanoparticles.  The carrier fraction includes plate-like pigment particles (abstract).  Mason teaches nanoparticles, such as colloidal synthetic layered metal silica particles, can be used as pigment in coating colors for inkjet printing paper (paragraph [0007]).  Mason teaches the use of nanoparticles and carrier fraction, which includes the pigment particles, yields a printing paper with good printing properties at a reasonably low cost (paragraph [0025]).  Mason teaches the plate-like or slate-like pigment particles in the carrier fraction can be mineral particles.  The size of the pigment particles in the carrier fraction usually varies between 1-100 µm (microparticles) (paragraph [0032]). 	Kincaid and Mason are analogous inventions in the field of papermaking .
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kincaid and Kokko as applied to claim 1 above, as further evidenced by an online article titled “Water – Density and Specific Weight” posted by EngineeringToolBox.com (hereinafter “ToolBox”).Regarding claim 11 	The limitations for claim 1 have been set forth above.  In addition, Kincaid teaches a slurry where 20 g of lyocell (cellulose) microfibers is in 400 mL of water (page 21, lines 12-15).  It is common knowledge that the density of water is equal to approximately 999 kg/m3 (0.999 g/mL), as evidenced by ToolBox (page 1).  Therefore, the weight percentage of water in the slurry can be determined by the following formula: wt% of water = (400 mL of water * (0.999 g/mL of water)) / (400 mL of water * (0.999 g/mL of water) + 20 g lyocell) = 95.2 wt% of water, which falls within the claimed range.
Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kincaid and Kokko as applied to claim 1 above, and further in view of United States Patent Number 6,177,181 (hereinafter “Hamada”).Regarding claims 17 and 18 	The limitations for claim 1 have been set forth above.  In addition, Kincaid teaches the fibrous material is formed into a slurry, and subsequently formed into a handsheet or paper filter (page 18, lines 9-13 and 30-33; page 19, lines 1-3; page 21, lines 12-15; and page 22, line 31 to page 23, line 6).  	Kincaid does not explicitly teach the paper filter is applied on a substrate, where the substrate is a sheet of paper or paper board. 	Hamada teaches a porous membrane part of a laminate film (abstract; and column 1, lines 12-16).  Hamada teaches the laminate film comprises a porous layer interposed or sandwiched between substrates (column 3, lines 36-43).  Hamada teaches the porous layer has application in the filtration art (column 1, lines 19-28).  Hamada teaches the porous membrane can be produced by casting or applying a homogeneous dope containing a polymer, a good solvent for the polymer and a poor solvent for the polymer onto a substrate or support then dried (column 7, lines 62-67; and column 18, lines 24-36).  Hamada teaches the casting of the dope is done on a substrate which comprises a sheet of paper (column 10, lines 39-48).  It would have been obvious to a person having ordinary skill in the art to apply the slurry of Kincaid onto the substrate of Hamada to provide a support for the slurry prior to drying and forming the handsheet or filter.
Declaration Filed Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 28 June 2021 is insufficient to overcome the rejection of claim 1 based upon 35 USC § 103(a) as being unpatentable  as set forth in the last Office action because: the declaration fails to provide objective evidence of nonobviousness.  For instance, the declarant stated on page 2, item #7 that fully hydrolyzed PVA is soluble in only hot to boiling water and partially hydrolyzed grades are soluble at room temperature.  There is no evidence in the originally filed disclosure that the at least partially hydrolyzed vinyl acetate polymer is formed under the conditions required for the PVA, as commensurate in scope with the claims, to be soluble in water.  There is simply a lack of descriptive support in the originally filed disclosure for such a position.  Moreover, the declarant stated when one means PVA fibers, they are referred to as PVA fibers.  It is respectfully noted, when it comes to the originally filed disclosure of the present application, the failure to provide such a recitation or requirement for the disclosed PVA does not amount to evidence that such a structure (fiber) is positively absent in the disclosed and claimed polymer material.  In other words, the absence of disclosure is not the disclosure of absence.  The declarant additionally noted the PVA used in the examples is in essence water soluble based on the analysis note provided.  Again, it is respectfully noted there is no evidence in the originally filed disclosure that the at least partially hydrolyzed vinyl acetate polymer is formed under the conditions required for the PVA, as commensurate in scope with the claims, being soluble in water, i.e., the PVA starting material being used under a certain temperature which would have made it considered to be water soluble to such a degree that a fibrous structure could not be present, as noted by the declarant.  As a final note, the declarant noted that is it extremely unlikely that anyone would consider the PVA of the claim language to mean PVA fibers.  However, it is respectfully noted that the examiner has not taken the .
Response to Arguments
Applicant's arguments filed 28 June 2021 have been fully considered but they are not persuasive.  	The applicant argued Kincaid does not teach a barrier composition, which is added to the preamble of claim 1, and the additional consideration of Kokko does not have a reasonable expectation of success to achieve a barrier composition.  The examiner respectfully submits the recitation of a different intended use of an article does not make the new use of an old article patentable unless the new intended use of the article implies a different structure to the article. This does not appear to apply to the instant case.  Moreover, Kincaid teaches the use of the composition in filtration applications, which is considered to be a barrier application and classifying the composition as a barrier composition.  	The applicant argued Kincaid requires multiple fiber populations and the only fiber component consists of microfibrillated cellulose.  The examiner respectfully submits this argument is not commensurate in scope with the claims.  The claim requires a barrier composition comprising a) a fibrous component consisting of microfibrillar cellulose fibers … , b) [a] polymer … , and c) at least one anionic polymer.  .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783